DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, claims 1-3 in the reply filed on August 9, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 1 is objected to because of the following informalities:  line 5 recites “the detected parameters” but line 7 refers to the same limitation as “the parameters.” Consistent terminology should be used for the same limitations.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites “setting an optimum load for a stroke volume per cardiac cycle” but fails to specify any details of how this “optimum load” is determined. The limitation merely specifies a desired result without any kind of explanation for how to achieve the result. As such, one of ordinary skill in the art would not be enabled to reproduce this limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 line 2 recites the broad recitation “physical activities,” and the claim also recites “especially sports activities” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding claim 1, the term “predefined” in the phrase “predefined parameters” renders the claim indefinite because it is unclear what makes a parameter “predefined.” 

	Regarding claim 1, the term “predetermined” in the phrase “predetermined criteria” renders the claim indefinite because it is unclear what makes criteria “predetermined.” 

	Regarding claim 1, line 3 recites “one or more sensors,” but line 11 recites “adjusting the sensors” and lines 11-13 recite multiple rows of sensor positions. As a result, it is unclear whether claim 1 encompasses the possibility of there being only one sensor, or if multiple sensors are required. It is not clear what bare minimum number of sensors would be required to infringe the claim.

	Claim 1 lines 11-13 also recites “permissible sensor positions,” but it is unclear whether the claim actually requires sensors to be arranged in the manner claimed. For example, does the claim require a top row of multiple sensors arranged at the height of a user’s collarbone, and a separate lower row of sensors arranged at the user’s navel? Or could the claim by met by a single sensor arranged somewhere in-between?

	Regarding claim 1, it is unclear whether the step of “evaluating the parameters …” is the same as the “monitoring … examining … detecting” steps later recited in the claim, or if these are different steps.

Claim 1 recites the limitation "the exercise" in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 1, lines 15-16 recite “accompanied by a prior preparatory section (ESZ).” It is unclear whether this has to be prior to all 3 of the “main phases” of monitoring, or simply needs to be prior to the recovery phase. 

Regarding claim 1, lines 17-18 recite “examining … the user’s health/physical state of fitness for training.” Due to the vague language used here, it is unclear what actually has to be examined here in order for the limitation to be satisfied. 

Claim 1 recites the limitation "the preset limits" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
 
The term “dangerous” in claim 1 line 22 is a relative term which renders the claim indefinite. The term “dangerous” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 1, lines 22-23 recites “during training.” It is unclear when this “training” occurs, specifically if it is within the three “main phases” recited earlier in the claim, or during the “prior preparatory section,” or during some other time period. 

Claim 1 recites the limitation "the detected abnormal waveforms" in lines 24-25.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 1, the phrase "such as" in line 25 (“… such as PQ, QRS, QT …”) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

	Claim 1, lines 27-28 recites “initiate a change of pace to achieve …” It is unclear what actual method step is being recited here. Initiate a change of pace of what?

Claim 1 recites the limitation "the required dynamic load protocol" in line 28.  There is insufficient antecedent basis for this limitation in the claim.


	Claim 1 lines 29-30 recites “a heart rate assuagement section.” It is unclear what an “assuagement section” is and thus it is unclear how the scope of the claim is affected by this limitation.

	Claim 1 line 32 recites “taking the result into account.” There is insufficient antecedent basis for the limitation “the result” in the claim, and it is unclear which specific result is being referred to here.

Claim 2 recites the limitation "the continuously generated heart rate moving average" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ceruolo ‘559: see portions cited in the Written Opinion of the International Searching Authority (labeled as the “D1” reference), a copy of which may be found in this Application’s file dated May 15, 2020.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792